DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “annular” generally refers to a circular shape. However, the specification indicates the “annular” shape can also be “rectangular, triangular, octagonal,18 diamond shaped, or otherwise suitable shaped” (page 7, lines 16-18). Accordingly, the shape of the duct will not be limited to circular shapes to meet the limitation of “annular.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the pod thrust vector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renteria (US 2020/0010182) in view of Platt (US 3 231 221).

Regarding independent claims 1 and 15:
Renteria discloses a thrust system comprising:
an airframe structure (wings and fuselage);
a plurality of wing pods coupled to the airframe to provide thrust, each comprising a plurality of thrusters (20-26) to provide variable output; and
a controller [0059] to control the orientation of the pods by selectively varying the thrust output of each thruster to rotate the pod about a rotation axis ([0043]; [0059]).
Renteria does not disclose a duct having an annular body rotatable relative to the structure and enclosing the thrusters.
Platt teaches an aircraft having rotatable thruster pods with annular ducts (14; col 3, lines 11-17) enclosing thrusters (20).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Renteria to use thruster ducts as taught by Platt for the predictable advantage of surrounding the thrusters to reduce thrust losses caused by airflow at the 

Regarding claims 2 and 3:
The discussion above regarding claim 1 is relied upon.
Renteria discloses the thrusters generating a thrust pod vector (the summation of thrusts from each thruster as though it were generated by a sing thruster) and the vector determined by varying the thrust output of each thruster (which determines that summation).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Renteria discloses the thrusters can rotate in two directions (as seen in Figs 25a-e, and in reverse).

Regarding claim 11:
The discussion above regarding claim 1 is relied upon.
Renteria renders the thrusters operably coupled to a support member disposed within the duct (Renteria discloses the thrusters on pylons, which would be disposed within the ducts via the modification similar to the pylons 24 in Platt).

Regarding claims 12-14:
The discussion above regarding claim 1 is relied upon.

In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention (as evinced in e.g. page 7, lines 16-18), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Renteria to use other shapes of ducts for the predictable advantage of reducing the components, easing manufacturing (simpler shapes), use for stealth (triangular to reflect radar), and/or other design or mission advantageous properties, and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renteria (‘182) in view of Platt (‘221) as applied to claim 1, and further in view of Reckzeh (US 2011/0186679).

Renteria discloses a plurality of thrusters which rotate, but does not specify the manner of rotation, particularly having a first group rotating in a first direction and another rotating in a second direction. (Note: these claims presume rotation is about the propeller axis, rather than the duct axis).
Reckzeh teaches rotating thrusters in either direction (as seen in Figs 1-4, each thruster can be rotated in either clockwise or counterclockwise directions).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Renteria to use differing rotations of thrusters as taught by .

Claims 7-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renteria (‘182) in view of Platt (‘221) as applied to claims 1 and 15 above, and further in view of Bevirt et al. (US 2011/0042509).

Regarding claims 7-10:
The discussion above regarding claim 1 is relied upon.
Renteria discloses a controller for controlling the thrusters to vary thrust from each thruster, but does not disclose individually and selectively varying a voltage supplied to each thruster.
Bevirt teaches individually varying the voltage input to the thrusters to adjust power output ([0058]; claim 14).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Renteria to individually and selectively vary thruster voltage inputs as taught by Bevirt for the predictable advantage of controlling the power output of the thrusters to adjust the speed of the craft or to adjust the thrusters from vertical to horizontal flight modes or vice versa (since this is via the differential thrust).

Regarding claims 16
The discussion above regarding claim 15 is relied upon.
Renteria discloses a controller, but does not disclose individual controllers for each pod.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Renteria to use individual motor controllers as taught by Bevirt for the predictable advantage of providing individual motor signals to produce the differential thrust required to rotate the pods.

Regarding claims 17 and 19:
The discussion above regarding claim 16 is relied upon.
Renteria disclose a flight controller ([0059]), and the plurality of controllers configured to communicate with each other (at least through the flight controller).

Regarding claim 18:
The discussion above regarding claim 17 is relied upon.
Renteria as modified renders controllers for the thrusters that are able to communicate with the flight controller (as the flight controller provides commands to operate the motors), but does not disclose wireless communication.
The examiner takes Official Notice that wireless communications are well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Renteria to use wireless communications as the examiner takes Official Notice that wireless communications are well-known in the art, for the predictable advantage of reducing the number of wires and other components needed to be run through the vehicle, allowing for sturdier and lighter construction.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renteria (‘182) in view of Platt (‘221) and Bevirt et al. (‘509) as applied to claim 16, and further in view of Oldroyd et al. (US 2018/0002026).

Renteria discloses rotatable thruster pods, but does not disclose releasable thruster pods.
Oldroyd teaches releasable thruster pods for maintenance of the vehicle by providing quick release and interchangeable thruster pods for use ([0032]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Renteria to use releasable pods as taught by Oldroyd for the predictable advantage of enabling easier/quicker maintenance of the vehicle by providing quick release and interchangeable thruster pods for use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619